[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The Defendant argues that the court lacks subject matter jurisdiction over this summary process action. The Defendant claims that the Notice to Quit dated November 30, 2001 is invalid.
The court finds that the Plaintiff had filed a valid Notice to Quit on October 31, 2001 and subsequently commenced a summary process action based on that Notice to Quit. This valid Notice to Quit had the effect of terminating the lease between the parties when it was served. The Plaintiff withdrew the summary process action on November 30, 2001 and filed a new Notice to Quit and summary process action (the instant action).
A valid Notice to Quit is a condition precedent to a summary process action. O'Keefe v. Atlantic Refining Co., 132 Conn. 613, 622 (1946). The court finds there was no lease between the parties when the Notice to Quit in the present case was served, rendering the Notice to Quit served in the present case invalid. Without a valid Notice to Quit the court lacks subject matter jurisdiction over a summary process action.Lampasona v. Jacobs, 209 Conn. 724, 729 cert. denied, 492 U.S. 919
(1989).
Defendant's Motion to Dismiss is granted. CT Page 2709
BRIAN T. FISCHER